The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO  65101
Dear Secretary Blunt:
On December 18, 2002, you submitted to us a summary statement for the petition submitted by Larry Rice relating to the proposed Consumer Clean Energy Act.  The summary statement, prepared pursuant to Section 116.334, RSMo 2000, is as follows:
  Shall Missouri statutes be amended so that a customer of a public utility may generate electricity from hydrogen fuel cells, solar cells, wind power generators, biomass generating, or any combination of the same, and sell excess electricity back to the public utility at the same rate the customer is paying the public utility for electricity?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                               JEREMIAH W. (JAY) NIXON Attorney General